MILLIGAN, P.J.,
concurs in judgment only.
I concur in the judgment reversing the trial court, but reach this conclusion on different grounds.
I.
This court may not reverse a judgment as being against the manifest weight of the evidence if the judgment is supported by some competent, credible evidence. C. E. Morris Co. v. Foley Construction Co. (1978), 54 Ohio St.2d 279.
There was competent, credible evidence before the court to support a finding that Pritchard merely rented the property. Pritchard testified that he paid Reichly 25% of gross receipts; all expenses of the operation were paid out of the 75% of receipts retained by Pritchard. Reichly was therefore paid for use of the land whether or not Pritchard's expenses exceeded his income. Both men testified that the checks for 25% of the receipts were designated as rent.
The fact that a statute makes a party holding a license ultimately responsible for the actions of one operating under that license does *161not convert the relationship from employer/independent contractor to employer/employee. Behner v. Industrial Commission (1951), 154 Ohio St.433. Likewise, the fact that Reichly, as license holder, is the operator of the landfill by law does not convert the relationship between him and Pritchard to that of a joint venture.
I would overrule the first assignment of error.
II.
As the holder of the license for the landfill, Reichly was the operator under O.A.C. 3745-37-07 and 3745-27-01(0). The operator is mandated to operate thee facility in accordance with all regulations and in such a manner that the landfill does not create a health hazard. O.A.C. 3745-27-08(1). A party will not qualify as an operator if it employs an independent contractor to exercise control over the facility; an agent running the day-to-day business of the landfill must be under the direct operational control of the operator. Southwest Jackson Twp. Civic Association v. Maynard (1985), 24 Ohio App.3d 133.
By holding the license for the landfill in his name, Reichly assumed direct responsibility as a matter of law for the operation of the landfill. Appellants were hired to bring the landfill into conformity with the applicable regulations; Reichly is responsible as a matter of law for this duty and cannot shield himself from liability for this work.
The traditional defense of independent contractor shield, (see Railroad Co. v. Morey (1890), 47 Ohio St. 207, 24 N.E. 269), is not available where the party is obliged by a statutorily fixed duty. Compare Strayer v. Lindeman (1981), 68 Ohio St.2d 32, 427 N.E.2d 781, where the court held that a landlord could not insulate himself from liability arising out of negligent repairs of property.
The liability of Reichly arises by virtue of his status under the license as operator, not from any joint enterprise
I would sustain the second assignment of error, and reverse the judgment accordingly.